



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Pham, 2012
    ONCA 746

DATE: 20121102

DOCKET: C53440

Laskin, Juriansz and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Thai Quoc Pham

Appellant

Christi Hunter, for the appellant

Sarah Shaikh, for the respondent

Heard: November 2, 2012

On appeal from the sentence imposed on June 29, 2010 by
    Justice Bruce Durno of the Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

We are satisfied that the trial judge considered the principle of parity
    and its application to the appellant and the others involved in the conspiracy
    (see pp. 20-24 of the trial judges reasons).  We are not persuaded that he
    erred in the sentence he imposed.

[2]

Leave to appeal sentence is granted but the sentence appeal is
    dismissed.


